Citation Nr: 0734190	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-22 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.

2.  Entitlement to service connection for hypertension to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. Smith, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee which, inter alia, reopened the veteran's claim for 
service connection for hypertension and denied service 
connection.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In December 2001, the RO denied service connection for 
hypertension.  The veteran did not appeal and the decision 
became final.

2.  Evidence received since the December 2001 decision 
includes an April 2003 etiology opinion from a private 
physician.  


CONCLUSIONS OF LAW

1.  The RO's December 2001 decision denying service 
connection for hypertension is final.  38 U.S.C.A. § 7105 
(West 2002) and 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  The evidence received since the RO's December 2001 
determination is new and material, and raises a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156(a)..

In December 2001, the RO denied service connection for 
hypertension, claimed as secondary to diabetes mellitus, 
because no causal relationship was found between the two.  
The veteran was informed of that decision but did not file a 
timely appeal.  As such, the December 2001 decision denying 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302, 20.1103. 

In May 2003, he sought to reopen his claim of service 
connection for hypertension, claimed as secondary to diabetes 
mellitus.  To reopen the claim, the veteran must submit new 
and material evidence.  

Pertinent evidence received since the December 2001 rating 
decision includes an April 2003 etiology opinion from a 
private physician relating the veteran's hypertension to his 
service-connected diabetes mellitus.  

The Board finds that this evidence is new and material as 
previously there was no medical evidence regarding a nexus 
between the hypertension and the diabetes mellitus.  As the 
evidence bears directly on matters not previously of record 
and raises a reasonable possibility of substantiating his 
claim for service connection, the veteran's claim for service 
connection for hypertension is reopened and the appeal is 
granted to this extent.

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

In correspondence, dated July 2003, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the service connection claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  

The veteran was essentially instructed to submit any evidence 
in his possession that pertained to his claim.  In 
correspondence, dated December 2006, the RO notified the 
veteran of the process by which initial disability ratings 
and effective dates are established in accordance with 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

As to the new and material claim, the United States Court of 
Appeals for Veterans Claims specifically addressed VA's duty 
to notify and assist in such cases.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  The Board finds, however, that there 
is no need to discuss the impact of the Kent decision as the 
matter of reopening this issue for de novo review is resolved 
in the veteran's favor in the decision below.


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for 
hypertension is granted.


REMAND

Having found that the claim for hypertension should be 
reopened, the Board concludes that a remand is needed.  
Specifically, the veteran is service-connected for diabetes 
mellitus and maintains that his current diagnosis of 
hypertension is a result of his diabetes mellitus.  However, 
the evidence reflects that he was diagnosed with hypertension 
several year prior to being diagnosed with diabetes.  
Nonetheless, he asserts that the two are related and that he 
had the symptoms of diabetes prior to his receiving the 
diagnosis.  In support of his claim, he submitted an April 
2003 opinion from a private physician that "it is more 
likely than not that the veteran's hypertension is related to 
the same defect as has caused his glucose intolerance . . ."  

However, the private physician did not address the issue of 
hypertension being diagnosed several years prior to diabetes 
mellitus, or adequately explain what medical "defect" 
caused the veteran to develop both hypertension and glucose 
intolerance.  Although the claims file contains VA treatment 
records and private medical records, there is no other 
etiology opinion of record.  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran carries a current diagnosis of 
hypertension.  Further, the private medical evidence suggests 
that it may be secondary to service-connected diabetes 
mellitus.  However, the opinion is not sufficient to make a 
decision on the claim and an examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his hypertension.  The claims 
folder should be reviewed in conjunction 
with the examination, and the examiner 
should indicate in the report that this 
has been done.  All required tests and 
studies should be completed as 
appropriate.  

Regarding the veteran's hypertension, the 
examiner should indicate whether it is as 
least as likely as not (i.e., is there at 
least a 50 percent probability) related 
to active service or secondary to the 
veteran's service-connected diabetes 
mellitus.  The examiner should reconcile 
any opinion with Dr. Cox's April 2003 
etiology opinion.  A rationale for any 
opinion expressed should be offered.

2.  Following the above-requested 
development, the RO should re-adjudicate 
this claim taking into consideration the 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


